Citation Nr: 9918442	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  92-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for skin disability, to 
include jungle rot of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.
 
This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  This case was remanded by the Board in November 
1994 and December 1996.  In January 1998, the Board issued a 
decision which remanded a claim for service connection for 
arthritis and denied the claim for service connection for 
skin disability, to include jungle rot of the feet.  The 
veteran appealed the January 1998 decision and in December 
1998 the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court) granted a joint motion of 
the parties, and vacated the Board's January 1998 decision to 
the extent that it denied service connection for skin 
disability, to include jungle rot of the feet.  Thereafter, 
the case was returned to the Board.  


REMAND

Briefly, the joint motion for remand essentially concluded 
that the VA examinations of the veteran relied upon by the 
Board in its January 1998 decision were inadequate.  The 
joint motion for remand requested that the veteran be 
afforded another VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  Then, the veteran should be 
afforded a VA dermatological 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any skin disorder, to include jungle 
rot of the feet, present.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  With respect to 
any currently present skin disorder, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder is etiologically 
related to a disorder noted in 
service medical records or is 
otherwise etiologically related to 
service.  The complete rationale for 
all opinions expressed should also 
be provided.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiner prior to the examination.  
The examination report is to reflect 
whether a review of the claims files 
was made.  The examination report 
must be typed.

3.  Thereafter, the RO should review 
the claims files and ensure that the 
above development actions, including 
the requested medical examination 
and opinions, have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to service 
connection for skin disability, to 
include jungle rot of the feet.

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


